DETAILED ACTION
Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 02/26/2021 has been entered and fully considered by the examiner.

Reasons for Allowance
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to anticipate and/or render obvious either solely or in combination: “identifying from amongst the received photoacoustic signals, a maximum photoacoustic signal; and determining the velocity of the flowing material by determining which tagging spot velocity resulted in the maximum photoacoustic signal”.
Regarding independent claim 14, the prior art fails to anticipate, and/or render obvious either solely or in combination: “determining that a given set of photoacoustic signals has a peak photoacoustic amplitude greater than any other set of photoacoustic signals, wherein the given set of photoacoustic signals is associated with a given set of ultrasonic signals and laser pulses that translated along the segment of the vessel at a given speed”.
Regarding independent claim 20, the prior art fails to anticipate, and/or render obvious either solely or in combination: “computing equipment configured to identify, from among the received photoacoustic signals, a maximum photoacoustic signal an to determine the velocity of the flowing material by determining which tagging spot velocity resulted in the maximum photoacoustic signal.”
Claims 2-13, 15-19 and 21-24 depend upon allowable claims 1, 14, and 20 and are considered to be allowable at least by virtue of their dependency upon allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793